Citation Nr: 0006907	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  94-29 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a fracture of the left femur, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1993 RO rating decision that increased the 
evaluation for postoperative residuals of a fracture of the 
left femur from zero to 10 percent.  In April 1998, the Board 
remanded the case to the RO for additional development.


FINDING OF FACT

The residuals of a fracture of the left femur are manifested 
primarily by minimal to no evidence of leg length 
discrepancy, and slight limitation of external rotation 
without associated pain or weakness; more severe symptoms, 
such as limitation of abduction with motion loss beyond 10 
degrees, limitation of flexion to 30 degrees or less, or 
malunion of the femur is not found.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
postoperative residuals of a fracture of the left femur are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71, Plate II, 4.71a, Codes 5252, 5253, 5255 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from April 1965 to April 1968.

Private medical reports show that the veteran sustained a 
fracture of the femoral shaft of the left leg in an 
automobile accident in December 1965 while in service.  He 
underwent an open reduction and internal fixation with 
intramedullary Kuntscher nail at that time.

A June 1970 RO rating decision granted service connection for 
residuals of fracture of the left femur.  A zero percent 
rating was assigned for this condition, effective from June 
1969.  The rating remained in effect until the November 1993 
RO rating decision increased it to 10 percent, effective from 
September 1993.

VA medical reports show that the veteran was treated and 
evaluated for various conditions in the 1990's.  The more 
salient medical reports with regard to the claim for an 
increased evaluation for the residuals of a fracture of the 
left femur will be discussed in the following paragraphs.  
The reports of the veteran's outpatient treatment indicate 
that he was seen primarily for unrelated conditions.

The veteran underwent a VA medical examination in November 
1993.  He complained of pain in the mid-thigh region of the 
left leg that radiated to his hip and knee.  It was noted 
that he took no medication for the residuals of a fracture of 
the left femur.  There was a well-healed postoperative scar 
along the lower third of the left femur.  There was no 
evidence of keloid formation.  There was no evidence of 
discoloration of the scar.  There was approximately 2 
centimeters of left quadriceps atrophy.  The range of motion 
of the left hip appeared to be within normal limits.  The 
range of motion of the left knee was within normal limits.  
There was no evidence of angulation or false motion of the 
left leg.  He was able to stand and walk on his toes without 
difficulty.  He was able to squat down without difficulty.  
The assessment was history of fracture of the left mid-femur 
with residual muscle atrophy, pain, and discomfort especially 
during damp and cold weather.

The veteran testified at a hearing in December 1994.  His 
testimony was to the effect that he had left hip pain that 
produced functional impairment and that the postoperative 
residuals of the left femur fracture were more severe than 
currently rated.  He stated that he had no problems at work 
due to these residuals.

The veteran underwent a VA medical examination in December 
1996.  It was noted that he had undergone surgery for a left 
femur fracture in service and had been fully functional with 
the left leg since then.  There was a very slight limp on the 
left foot in more external rotation.  There were well-healed 
surgical scars of the left lower extremity.  Motor function 
was grossly normal throughout both legs.  Right and left leg 
lengths were the same.  The left hip extension was to zero 
degrees, flexion was to 120/130 (left/right) degrees, 
abduction was to 20/30 degrees, flexed external rotation was 
80/60 degrees, and flexed internal rotation was -5/15 
degrees.  There was no erythema, induration or tenderness 
over the left thigh.  X-rays revealed a well-healed left 
distal femoral diaphyseal fracture in anatomic alignment.  
There was a Kuntscher rod within the medullary canal.  The 
rod protruded approximately 1 centimeter above the top of the 
greater trochanter with moderate heterotopic ossification 
around the top of the rod.  The assessments were well-healed 
left femoral shaft fracture; mild chronic non-disabling left 
thigh pain, especially with excessive activity and with cold 
wet weather secondary to the femur fracture and medullary 
rodding; and slight external rotation malalignment.  It was 
noted that the rotational deformity caused no functional 
disability.

The veteran underwent a VA medical examination in August 1998 
pursuant to the April 1998 Board remand in order to determine 
the severity of the postoperative residuals of a fracture of 
the left femur, including severity due to functional 
impairment.  He reported doing quite well following surgery 
for a fracture of the left femur, but that in the past year 
he began having slight increase in left hip and knee 
complaints, mostly consisting of stiffness with some 
increasing and progressive pain in the left knee.  
Examination of the lower extremities revealed his right leg 
as measured from his anterior superior iliac spine to his 
medial malleolus as 100.5 centimeters and his left leg 
measured 100 centimeters.  Thigh circumference was 53 
centimeters on the left and 54 centimeters on the right as 
measured at a point 15 centimeters proximal to the superior 
pole of the patella.  Ranges of motions of the left hip were 
zero degrees of internal rotation, 20 degrees of external 
rotation, zero degrees extension, and abduction to 20 
degrees.  There was no evidence of erythema, warmth or 
tenderness of the left hip.  Examination of the left knee 
revealed full extension with flexion to 115 degrees.  The 
left knee revealed no evidence of effusion, warmth or 
induration.  There was mild joint line tenderness on the left 
knee.  There was no evidence of instability of the left knee.  
There was full range of motion of the left ankle without 
tenderness.  Examination of the left foot/thigh angle 
revealed 15 degrees of external rotation, compared to 7 
degrees on the right with slight increase in external 
rotation of the left with respect to the right.  

X-rays of the left hip, femur, and knee taken in conjunction 
with the above examination showed excellent alignment of the 
left femur with significant callus formation at the presumed 
fracture site that was completely healed.  The nail remained 
in place and there was no evidence of nail failure.  There 
was slight heterotopic calcification over the proximal aspect 
of the piriformis fossa at the entry site of the nail and the 
nail was prominent by approximately one centimeter at its 
entry site.  There was mild joint space narrowing of the hip 
joint that had not progressed since previous X-rays.  There 
appeared to be minimal joint space narrowing of the left knee 
joint.  


The diagnosis at the above examination was well-healed 
fracture of the left femur with excellent alignment and 
minimal to no evidence of leg length discrepancy with mild 
external rotation of the left lower extremity with respect to 
the right.  The veteran did not walk with any significant 
limp, and it was noted that he had a noticeable external 
rotation type gait of both lower extremities with the left 
foot slightly externally rotated with respect to the right.  
There did not appear to be any foot discomfort or foot 
abnormalities resulting from the slight external rotation of 
the left foot.  There were some complaints of mild medial 
joint line tenderness on the left lower extremity that most 
likely were due to primary degenerative changes associated 
with aging.  In addition, there may be some discomfort 
associated with the presence of an intra-medullary nail in 
his thigh, but this did not seem to be a significant 
hindrance or significant complaint of his having had intra-
medullary nail for over 25 years.  The evidence of mild 
degenerative joint disease of the hip appeared to be most 
likely related to osteoarthritis due to aging.


B.  Legal Analysis

The veteran's claim for an increased evaluation for 
postoperative residuals of a fracture of the left femur is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 
5252.

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of the 
thigh warrants a 10 percent rating when the legs cannot be 
crossed due to the limitation.  Limitation of abduction of 
the thigh warrants a 20 percent rating when motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Code 5253.

Malunion of the femur warrants a 10 percent evaluation when 
the disability results in slight knee or hip disability.  A 
20 percent rating requires that the malunion produce moderate 
knee or hip disability.  38 C.F.R. § 4.71a, Code 5255.

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  
38 C.F.R. § 4.71, Plate II.

The reports of the veteran's VA medical examinations do not 
show limitation of left hip flexion to 30 degrees or less.  
Nor do these medical reports reveal abduction of the left 
thigh with motion loss beyond 10 degrees.  Hence, ratings of 
20 percent for the postoperative residuals of a left hip 
fracture are not warranted under diagnostic code 5052 or 
5053.  VA X-rays also reveal that here is no malunion of the 
femur to support the assignment of a 20 percent rating under 
diagnostic code 5255.

The veteran's testimony indicates that the residuals of a 
fracture of the left femur are more severe than currently 
rated, but the objective medical evidence indicates that 
these residuals are manifested primarily by minimal to no 
evidence of left leg length discrepancy as noted on the 
reports of the December 1996 and August 1998 VA medical 
examinations, and slight limitation of external rotation 
without associated pain or weakness.  The veteran testified 
to the effect that he has left leg pain that produces 
functional impairment, and this evidence is supported to some 
extent by the VA medical examinations in 1993 and 1996 that 
indicate some left thigh pain.  However, in April 1998, the 
Board remanded the case to have the veteran undergo another 
VA medical examination to determine the severity of the 
postoperative residuals of a fracture of the left femur, to 
include functional impairment, and the veteran underwent this 
examination in August 1998.  The report of this VA medical 
examination indicates that he has pain of the left hip and 
knee due to arthritis likely caused by aging, and that there 
is no significant pain in the left thigh.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), held that in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, it appears that the 
most prominent features of the postoperative residuals of a 
fracture of the left femur do not include any functional 
impairment due to pain or weakness, and that these are best 
evaluated as 10 percent disabling.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for an increased 
evaluation for the postoperative residuals of a fracture of 
the left femur, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for postoperative residuals of a 
fracture of the left femur is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals


 


